Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 17/518,146 filed on November 03, 2021.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4.    Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Specification
5.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The suggested title of the invention recited as “Electronic Package Having Antenna Function and Fabrication Method Thereof”.

Claim Objections
6.	Claims 14-15, 17-20 are objected to because of the following informalities:
The following quoted claims to be recited as follows to make minor corrections and avoid indefiniteness due to lack of antecedent basis and/or proper alignment of the claim limitations. Therefore, the examiner suggests the following amendments as underlined:
Claim 14. (As amended) A method for fabricating an electronic package, comprising:
providing a carrier structure having an antenna function; 
disposing and electrically connecting at least one electronic element and at least one lead frame onto the carrier structure, wherein the at least one lead frame has a plurality of conductive posts separated from one another; and 
forming an encapsulant on the carrier structure for encapsulating the at least one electronic element and16LOUIS-60265 UTILITY APPthe at least one lead frame, wherein the encapsulant is defined with a first encapsulating portion and a second encapsulating portion that are integrally formed with one another, wherein the at least one electronic element is positioned in the first encapsulating portion and the plurality of conductive posts are positioned in the second encapsulating portion, wherein a height of the first encapsulating portion is greater than a height of the second encapsulating portion, and wherein end surfaces of the plurality of conductive posts are exposed from a surface of the second encapsulating portion to electrically connect to a connector.
Claim 15. (As amended) The method of claim 14, wherein formation of the encapsulant comprises forming an encapsulating material encapsulating the at least one electronic element and the at least one lead frame and then removing a portion of the encapsulating material and a portion of the at least one lead frame to form the encapsulant having the first encapsulating portion and the second encapsulating portion, and wherein the end surfaces of the plurality of conductive posts are exposed from the surface of the second encapsulating portion.
Claim 17. (As amended) The method of claim 14, further comprising covering the at least one electronic element with a shielding structure.
Claim 18. (As amended) The method of claim 17, further comprising forming the shielding structure on portions of surfaces of the encapsulant to cover the at least one electronic element and not in contact with the plurality of conductive posts.
Claim 19. (As amended) The method of claim 18, wherein the at least one lead frame further has at least one conductive wall embedded in the encapsulant, and wherein the at least one conductive wall is separated from the plurality of conductive posts, exposed from the second encapsulating portion and connected to the shielding structure.  
Claim 20. (As amended) The method of claim 18, wherein the at least one lead frame further has at least one conductive block embedded in the encapsulant, and wherein the at least one conductive block is separated from the plurality of conductive17LOUIS-60265 UTILITY APPposts, exposed from the first encapsulating portion and connected to the shielding structure.  

Appropriate corrections are required.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. US 11,195,808 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the instant limitations are recited in or obvious from claims 1-13 of U.S. Patent No. US 11,195,808 B2.
Regarding independent claim 1, Chiu et al. recites an electronic package, comprising:
a carrier structure having an antenna function (claim 1, line 2); 
an electronic element disposed on and electrically connected to the carrier structure (claim 1, lines 3-4);
a lead frame disposed on the carrier structure and having a plurality of conductive posts separated from one another, wherein the plurality of conductive posts are electrically connected to the carrier structure (claim 1, lines 5-8); and
an encapsulant disposed on the carrier structure for encapsulating the electronic element and the lead frame, wherein the encapsulant is defined with a first encapsulating portion and a second encapsulating portion that are integrally formed with one another, wherein the electronic element is positioned in the first encapsulating portion and the plurality of conductive posts are positioned in the second encapsulating portion, wherein a height of the first encapsulating portion is greater than a height of the second encapsulating portion, and wherein end surfaces of the plurality of conductive posts are exposed from a surface of the second encapsulating portion to electrically connect to a connector (claim 1, lines 9-21).

Regarding claim 2, Chiu et al. recites, wherein the carrier structure comprises a circuit board and an antenna board stacked on one another (claim 2, lines 1-3).

Regarding claim 3, Chiu et al. recites, further comprising a shielding structure covering the electronic element (claim 3, line 1-2).

Regarding claim 4, Chiu et al. recites, wherein the shielding structure is formed on portions of surfaces of the encapsulant, covers the electronic element and is not in contact with the plurality of conductive posts (claim 4, lines 1-4).

Regarding claim 5, Chiu et al. recites, wherein the lead frame further has at least one conductive wall embedded in the encapsulant, and wherein the conductive wall is separated from the plurality of conductive posts, exposed from the second encapsulating portion and connected to the 15LOUIS-60265UTILITY APPshielding structure (claim 5, lines 1-6).

Regarding claim 6, Chiu et al. recites, wherein the lead frame further has at least one conductive block embedded in the encapsulant, and wherein the conductive block is separated from the conductive posts, exposed from the first encapsulating portion and connected to the shielding structure (claim 1, lines 23-27, claim 6, lines 1-2).

Regarding claim 7, Chiu et al. recites, wherein the connector is disposed on the plurality of conductive posts (claim 7, lines 1-2).

Regarding claim 8, Chiu et al. recites, wherein the connector is electrically connected to the conductive posts through an adapter disposed on the plurality of conductive posts (claim 8, lines 1-4).

Regarding claim 9, Chiu et al. recites, wherein the adapter is a flexible circuit board (claim 9, lines 1-2).

Regarding claim 10, Chiu et al. recites, wherein the second encapsulating portion is disposed on one side of the carrier structure (claim 10, lines 1-3).

Regarding claim 11, Chiu et al. recites, wherein the second encapsulating portion is disposed at a corner of the carrier structure (claim 11, lines 1-3).
  
Regarding claim 12, Chiu et al. recites, wherein the encapsulant has a plurality of second encapsulating portions, and wherein the first encapsulating portion is positioned between two of the second encapsulating portions (claim 12, lines 1-4).

Regarding claim 13, Chiu et al. recites, wherein the encapsulant has a plurality of first encapsulating portions, and wherein the second encapsulating portion is positioned between two of the first encapsulating portions (claim 13, lines 1-4).

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


12.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	Claims 1, 3-4, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (2019/0304926 A1) in view of Pagaila et al. (2010/0289126 A1).
Regarding independent claim 1, Ryu et al. teaches an electronic package (Fig. 5), comprising:
a carrier structure (11 substrate, ¶80) having an antenna function (20, ¶70);
an electronic element (1b, ¶82) disposed on and electrically connected to the carrier structure (11);
conductive terminal (17) disposed on the carrier structure (11) and having a plurality of conductive posts (17, 17 conductive column/terminal, ¶83) separated from one another, wherein the plurality of conductive posts (17, 17) are electrically connected to the carrier structure (11); and
an encapsulant (14 sealing, ¶84) disposed on the carrier structure (11) for encapsulating the electronic element (1b) and the conductive column/terminals (17, 17), wherein the encapsulant (14) is defined with a first encapsulating portion (14b(14)) and a second encapsulating portion (14a(14)) that are integrally formed with one another (see Fig. 4), wherein the electronic element (1b) is positioned in the first encapsulating portion (14b(14)) and the plurality of conductive posts (17, 17) are positioned in the second encapsulating portion (14a(14)), wherein a height of the first encapsulating portion (14b(14)) is greater (see Fig. 5) than a height of the second encapsulating portion (14a(14)), and wherein end surfaces of the plurality of conductive posts (17, 17) are exposed (see Fig. 5) from a surface of the second encapsulating portion (14a(14)) to electrically connect to a connector (this is a functional limitation).
Ryu et al. is explicitly silent of disclosing wherein a lead frame disposed on the carrier structure.
However, Pagaila et al. showed in Fig. 4 wherein the lead frame (152, ¶54) is disposed on the carrier structure (153).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Pagaila et al. while forming the conductive terminal/terminal of Ryu et al., in order to provide vertical, z-direction interconnect (¶48), and simple to manufacture and cost effective in comparison to the plated TMV pillars, discussed in the background (43).
Regarding claim 3, Ryu et al. and Pagaila et al. teach all of the limitations of claim 1 from which this claim depends.
Ryu et al. teaches wherein (Fig. 5), further comprising a shielding structure (15, ¶94) covering the electronic element (1b).
Regarding claim 4, Ryu et al. and Pagaila et al. teach all of the limitations of claim 3 from which this claim depends.
Ryu et al. teaches wherein (Fig. 5) the shielding structure (15) is formed on portions of surfaces of the encapsulant (14), covers the electronic element (1b) and is not in contact (see Fig. 5) with the plurality of conductive posts (17, 17).
Regarding claim 10, Ryu et al. and Pagaila et al. teach all of the limitations of claim 1 from which this claim depends.
Ryu et al. teaches wherein (Fig. 5), the second encapsulating portion (14a(14)) is disposed on one side of the carrier structure (11).
Regarding claim 11, Ryu et al. and Pagaila et al. teach all of the limitations of claim 1 from which this claim depends.
Ryu et al. teaches wherein (Fig. 5), the second encapsulating portion (14a(14)) is disposed at a corner of the carrier structure (11).

14.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (2019/0304926 A1) in view of Pagaila et al. (2010/0289126 A1) as applied to claim 1 above, and further in view of Mow et al. (2018/0026341 A1).
Regarding claim 8, Ryu et al. and Pagaila et al. teach all of the limitations of claim 1 from which this claim depends.
Ryu et al. and Pagaila et al. are explicitly silent of disclosing wherein, the connector is electrically connected to the conductive posts through an adapter disposed on the plurality of conductive posts.
Mow et al. teaches wherein (Fig. 8), the antenna (40’, para [0056]) is electrically connected to the plurality of conductive posts (168, 166, ¶56) through an adapter (150A, ¶56) disposed on the plurality of conductive posts (168, 166).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Mow et al. while forming the structure of Ryu et al. and Pagaila et al., in order to provide electronic devices with improved wireless communications circuitry such as communications circuitry that supports millimeter wave communications (¶4).
Regarding claim 9, Ryu et al. and Pagaila et al. and Mow et al. teach all of the limitations of claim 8 from which this claim depends.
Mow et al. teaches wherein (Fig. 8) the adapter (150A) is a flexible circuit board (flexible printed circuit arm 150A, ¶56).

15.	Claims 7, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (2019/0304926 A1) in view of Pagaila et al. (2010/0289126 A1) as applied to claim 1 above, and further in view of another embodiment of Ryu et al. (Fig. 8).
Regarding claim 7, Ryu et al. and Pagaila et al. teach all of the limitations of claim 1 from which this claim depends.
Ryu et al. and Pagaila et al. are explicitly silent of disclosing wherein, the connector is disposed on the plurality of conductive posts.
An embodiment of Ryu et al. (Fig. 8) teaches wherein, the connector (see the annotated figure below) is disposed on the plurality of conductive posts (17, 17).

    PNG
    media_image1.png
    427
    853
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by another embodiment of Ryu et al. while forming and modifying the structure of Ryu et al. and Pagaila et al., in order to establish the connections along with the chip 1a and the connection terminal 17 (¶83 as interpreted).
Regarding claim 12, Ryu et al. and Pagaila et al. teach all of the limitations of claim 1 from which this claim depends.
Ryu et al. and Pagaila et al. are explicitly silent of disclosing wherein, the encapsulant has a plurality of second encapsulating portions, and wherein the first encapsulating portion is positioned between two of the second encapsulating portions.
An embodiment of Ryu et al. (Fig. 8) teaches wherein, the encapsulant (14) has a plurality of second encapsulating portions (14a(14), 2nd encapsulating portion, see the annotated figure below ), and wherein the first encapsulating portion (14b) is positioned between two of the second encapsulating portions (14a(14)).

    PNG
    media_image2.png
    427
    826
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by another embodiment of Ryu et al. while forming/modifying the structure of Ryu et al. and Pagaila et al., in order to embed and protect electronic devices on the circuit board 11.
Regarding claim 13, Ryu et al. and Pagaila et al. teach all of the limitations of claim 1 from which this claim depends.
Ryu et al. is explicitly silent of disclosing wherein, the encapsulant has a plurality of first encapsulating portions, and wherein the second encapsulating portion is positioned between two of the first encapsulating portions.
An embodiment of Ryu et al. (Fig. 8) teaches wherein, the encapsulant (14) has a plurality of first encapsulating portions (14b, 14d(14)), and wherein the second encapsulating portion (2nd encapsulating portion, see figure in claim 12) is positioned between two of the first encapsulating portions (14b, 14d(14)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by another embodiment of Ryu et al. while forming/modifying the structure of Ryu et al. and Pagaila et al., in order to embed and protect electronic devices on the circuit board 11.
16.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (2019/0304926 A1) in view of Pagaila et al. (2010/0289126 A1) as applied to claim 1 above, and further in view of Hsieh et al. (2008/0303724 A1).
Regarding claim 2, Ryu et al. and Pagaila et al. teach all of the limitations of claim 1 from which this claim depends.
Ryu et al. is explicitly silent of disclosing wherein the carrier structure comprises a circuit board and an antenna board stacked on one another.
Hsieh et al. teaches wherein (Fig. 6), the carrier structure comprises a circuit board (201, ¶25) and an antenna board (203, ¶25) stacked on one another.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the circuit board comprising the antenna board as taught by Hsieh et al. and modify the carrier structure of Ryu et al., in order to enhance the receiving ability and with the form in appearance to be easily changed (¶6).
17.	Claims 14-15, 17-18, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (2019/0304926 A1) in view of Pagaila et al. (2010/0289126 A1).
Regarding independent claim 14, Ryu et al. teaches a method for fabricating an electronic package (Fig. 5), comprising:
providing a carrier structure (11 substrate, ¶80) having an antenna function (20, ¶70);
disposing and electrically connecting at least one electronic element (1b, ¶82) and conductive terminal (17) onto the carrier structure (11), wherein the conductive terminal has a plurality of conductive posts (17, 17) separated from one another,
forming an encapsulant (14 sealing, ¶84) on the carrier structure (11) for encapsulating the electronic element (1b) and the conductive column/terminals (17, 17), wherein the encapsulant (14) is defined with a first encapsulating portion (14b(14)) and a second encapsulating portion (14a(14)) that are integrally formed with one another (see Fig. 4), wherein the electronic element (1b) is positioned in the first encapsulating portion (14b(14)) and the plurality of conductive posts (17, 17) are positioned in the second encapsulating portion (14a(14)), wherein a height of the first encapsulating portion (14b(14)) is greater (see Fig. 5) than a height of the second encapsulating portion (14a(14)), and wherein end surfaces of the plurality of conductive posts (17, 17) are exposed (see Fig. 5) from a surface of the second encapsulating portion (14a(14)).
Ryu et al. is explicitly silent of disclosing wherein, disposing at least one lead frame on the carrier structure.
However, Pagaila et al. showed in Fig. 4 wherein disposing a lead frame (152, ¶54) on the carrier structure (153).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Pagaila et al. while forming the conductive terminal of Ryu et al., in order to provide vertical, z-direction interconnect (¶48), and simple to manufacture and cost effective in comparison to the plated TMV pillars, discussed in the background (43).
Regarding claim 15, Ryu et al. and Pagaila et al. teach all of the limitations of claim 14 from which this claim depends.
Ryu et al. teaches wherein (Figs. 4-5), formation of the encapsulant (14) comprises forming an encapsulating material encapsulating the electronic element (1b) and the conductive terminal (17) and then removing a portion of the encapsulating material (14, see Fig. 4) and a portion of the conductive terminal (17, see Fig. 5) to form the encapsulant having the first encapsulating portion ((14b(14))) and the second encapsulating portion ((14a(14)), and wherein the end surfaces of the plurality of conductive posts (17, 17, Fig. 5) are exposed from the surface of the second encapsulating portion ((14a(14)).
Regarding claim 17, Ryu et al. and Pagaila et al. teach all of the limitations of claim 14 from which this claim depends.
Ryu et al. teaches wherein (Fig. 5), further comprising covering the electronic element (1b) with a shielding structure (15, ¶94).
Regarding claim 18, Ryu et al. and Pagaila et al. teach all of the limitations of claim 17 from which this claim depends.
Ryu et al. teaches wherein (Fig. 5), further comprising the shielding structure (15) on portions of surfaces of the encapsulant (14) to cover the electronic element (1b) and is not in contact (see Fig. 5) with the plurality of conductive posts (17, 17).
Regarding claim 24, Ryu et al. and Pagaila et al. teach all of the limitations of claim 14 from which this claim depends.
Ryu et al. teaches wherein (Fig. 5), the second encapsulating portion (14a(14)) is disposed on one side of the carrier structure (11).
Regarding claim 25, Ryu et al. and Pagaila et al. teach all of the limitations of claim 14 from which this claim depends.
Ryu et al. teaches wherein (Fig. 5), the second encapsulating portion (14a(14)) is disposed at a corner of the carrier structure (11).

18.	Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (2019/0304926 A1) in view of Pagaila et al. (2010/0289126 A1) as applied to claim 14 above, and further in view of Mow et al. (2018/0026341 A1).
Regarding claim 22, Ryu et al. and Pagaila et al. teach all of the limitations of claim 14 from which this claim depends.
Ryu et al. and Pagaila et al. are explicitly silent of disclosing wherein, further comprising disposing an adapter configured with the connector 
Mow et al. teaches wherein (Fig. 8), disposing an adapter (150A, ¶56) configured with the connector (antenna (40’, para [0056]) on the plurality of conductive posts (168, 166, ¶56).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Mow et al. while forming the structure of Ryu et al. and Pagaila et al., in order to provide electronic devices with improved wireless communications circuitry such as communications circuitry that supports millimeter wave communications (¶4).
Regarding claim 23, Ryu et al. and Pagaila et al. and Mow et al. teach all of the limitations of claim 22 from which this claim depends.
Mow et al. teaches wherein (Fig. 8), the adapter (150A) is a flexible circuit board (flexible printed circuit arm 150A, ¶56).

19.	Claims 21, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (2019/0304926 A1) in view of Pagaila et al. (2010/0289126 A1) as applied to claim 14 above, and further in view of another embodiment of Ryu et al. (Fig. 8).
Regarding claim 21, Ryu et al. and Pagaila et al. teach all of the limitations of claim 14 from which this claim depends.
Ryu et al. and Pagaila et al. are explicitly silent of disclosing wherein, further comprising the connector is disposed on the plurality of conductive posts.
An embodiment of Ryu et al. (Fig. 8) teaches wherein, the connector (see the annotated figure below) is disposed on the plurality of conductive posts (17, 17).

    PNG
    media_image1.png
    427
    853
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by another embodiment of Ryu et al. while forming and modifying the structure of Ryu et al. and Pagaila et al., in order to establish the connections along with the chip 1a and the connection terminal 17 (¶83 as interpreted).
Regarding claim 26, Ryu et al. and Pagaila et al. teach all of the limitations of claim 14 from which this claim depends.
Ryu et al. and Pagaila et al. are explicitly silent of disclosing wherein, the encapsulant has a plurality of second encapsulating portions, and wherein the first encapsulating portion is positioned between two of the second encapsulating portions.
An embodiment of Ryu et al. (Fig. 8) teaches wherein, the encapsulant (14) has a plurality of second encapsulating portions (14a(14), 2nd encapsulating portion, see the annotated figure below ), and wherein the first encapsulating portion (14b) is positioned between two of the second encapsulating portions (14a(14)).

    PNG
    media_image2.png
    427
    826
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by another embodiment of Ryu et al. while forming/modifying the structure of Ryu et al. and Pagaila et al., in order to embed and protect electronic devices on the circuit board 11.
Regarding claim 27, Ryu et al. and Pagaila et al. teach all of the limitations of claim 14 from which this claim depends.
Ryu et al. is explicitly silent of disclosing wherein, the encapsulant has a plurality of first encapsulating portions, and wherein the second encapsulating portion is positioned between two of the first encapsulating portions.
An embodiment of Ryu et al. (Fig. 8) teaches wherein, the encapsulant (14) has a plurality of first encapsulating portions (14b, 14d(14)), and wherein the second encapsulating portion (2nd encapsulating portion, see figure in claim 12) is positioned between two of the first encapsulating portions (14b, 14d(14)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by another embodiment of Ryu et al. while forming/modifying the structure of Ryu et al. and Pagaila et al., in order to embed and protect electronic devices on the circuit board 11.
20.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (2019/0304926 A1) in view of Pagaila et al. (2010/0289126 A1) as applied to claim 14 above, and further in view of Hsieh et al. (2008/0303724 A1).
Regarding claim 16, Ryu et al. and Pagaila et al. teach all of the limitations of claim 14 from which this claim depends.
Ryu et al. is explicitly silent of disclosing wherein, the carrier structure comprises a circuit board and an antenna board stacked on one another.
Hsieh et al. teaches wherein (Fig. 6), the carrier structure comprises a circuit board (201, ¶25) and an antenna board (203, ¶25) stacked on one another.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the circuit board comprising the antenna board as taught by Hsieh et al. and modify the carrier structure of Ryu et al., in order to enhance the receiving ability and with the form in appearance to be easily changed (¶6).

Allowable Subject Matter
20.	Claims 5-6, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 recites “….the lead frame further has at least one conductive wall embedded in the encapsulant, and wherein the conductive wall is separated from the plurality of conductive posts, exposed from the second encapsulating portion and connected to the shielding structure”.
Claim 6 recites “….the lead frame further has at least one conductive block embedded in the encapsulant, and wherein the conductive block is separated from the conductive posts, exposed from the first encapsulating portion and connected to the shielding structure”.
Claim 19 recites “….the lead frame further has at least one conductive wall embedded in the encapsulant, and wherein the conductive wall is separated from the plurality of conductive posts, exposed from the second encapsulating portion and connected to the shielding structure”.
Claim 20 recites “….the lead frame further has at least one conductive block embedded in the encapsulant, and wherein the conductive block is separated from the conductive 17LOUIS-60265 UTILITY APPposts, exposed from the first encapsulating portion and connected to the shielding structure”.

Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
22.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819